Citation Nr: 0912869	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-05 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral plantar keratomas.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the claims for left leg, back, and plantar 
keratomas, in the January 2007 substantive appeal, the 
Veteran requested a hearing before a Veterans Law Judge at 
his local RO (a "Travel Board" hearing).  At the same time, 
he indicated that he wished to have a hearing before a 
Decision Review Officer (DRO).  

The DRO hearing was scheduled and subsequently held in 
January 2009 at the Montgomery RO.  A copy of the hearing 
transcript is of record.  However, there is no indication 
that he was scheduled for a Travel Board hearing, or that he 
has withdrawn his request.  Accordingly, the claims are 
remanded so that he can be scheduled for a Travel Board 
hearing.  If he desires to withdraw his hearing request, he 
should do so in writing at the RO.

With respect to the claim for PTSD, the Board finds that the 
claim should be remanded for due process considerations.  
Specifically, the RO denied a claim for PTSD (on the basis of 
new and material evidence) in October 2008.  He was notified 
of the decision by letter dated that same month.  

In December 2008, the Veteran submitted correspondence that 
can reasonably be construed as a Notice of Disagreement.  
Specifically, in a VA Form 21-0781 titled "Statement in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder (PTSD)," he described losing his 
identification card, not being able to get back in the gate, 
talking with the guard, being let back in and then being 
sexually assaulted.  The Board concludes that he reasonably 
disputed the RO's October 2008 rating decision denying 
service connection for PTSD.  

However, no Statement of the Case was ever issued.  The 
Veterans Claims Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued a statement of the 
case (SOC) addressing the issue, the Board should remand the 
issue to the RO for issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In order to put this issue in the correct procedural posture, 
the Board finds that a Statement of the Case should be 
provided on the issue of entitlement to service connection 
for PTSD (on the basis of new and material evidence).  

In light of the foregoing the case must be REMANDED for the 
following:

1.  With respect to the claims for left 
leg, back, and plantar keratomas, 
schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO, in 
accordance with applicable procedures, 
and notice should be sent to the 
appellant and to his representative, as 
required.

2.  Issue a statement of the case to the 
Veteran and his representative on the 
issue of entitlement to service 
connection for PTSD.  He is informed that 
the claim will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal.  If a timely 
substantive appeal is filed as to this 
issue, the issue should be certified to 
the Board for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

